Exhibit 10.4

 

July 24, 2009

 

[Executive]

Yadkin Valley Financial Corporation

209 North Bridge Street

Elkin, North Carolina 28621

 

Dear [Executive],

 

Yadkin Valley Financial Corporation (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”) with the United
States Department of Treasury (the “Treasury”) that provides, among other
things, for the purchase by the Treasury of securities issued by the Company.
This purchase is anticipated to occur as part of the Company’s participation in
the Treasury’s Troubled Asset Relief Program - Capital Purchase Program (the
“CPP”).

 

As a condition to the closing of the investment contemplated by the
Participation Agreement, the Company is required to take certain actions with
respect to compensation arrangements of its senior executive officers, including
senior executive officers of its wholly owned subsidiary, Yadkin Valley Bank and
Trust Company. The Company has determined that you are or may be a senior
executive officer for purposes of the CPP. To comply with the requirements of
the CPP, and in consideration of the benefits that you will receive as a result
of the Company’s participation in the CPP and for other good and valuable
consideration, the sufficiency of which you hereby acknowledge, you agree as
follows:

 

(1)           No Golden Parachute Payments. You will not be entitled to receive
from the Company any golden parachute payment (as defined below) during any
period in which the Treasury holds an equity or debt position acquired from the
Company in the CPP, as defined by Section 111(a)(5) of EESA (as defined below)
(the “CPP Covered Period”) (or during the year following any acquisition of the
Company, to the extent required by the CPP Limitations (as defined below)).

 

(2)           No Bonus, Retention Award, or Incentive Compensation.  You will
not be entitled to receive from the Company any bonus, retention award, or
incentive compensation during the CPP Covered Period, except for certain long
term restricted stock payments and previously determined bonus payments to the
extent permitted by Section 111(b)(3)(D) of EESA (as defined below).

 

(3)           No Tax Gross-Up Payments.  You will not be entitled to receive
from the Company any tax gross-up (as defined below), including a right to a
payment of such gross-up at a date following the CPP Covered Period, or other
reimbursements for the payment of taxes during the CPP Covered Period.

 

(4)           Recovery of Bonus and Incentive Compensation. You will be required
to and shall return to the Company any bonus or incentive compensation paid to
you by the Company during the CPP Covered Period if such bonus or incentive
compensation is paid to you based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria.

 

UST Sequence No. 701

 

--------------------------------------------------------------------------------


 

(5)           Compensation Program Amendments. Each of the Company’s
compensation, bonus, incentive and other benefit plans, arrangements and
agreements, including your Employment Agreement (all such plans, arrangements
and agreements, the “Benefit Plans”) are hereby amended to the extent necessary
to give effect to provisions (1)-(4) of this letter.

 

The Company is also required as a condition to participation in the CPP to
review the Benefit Plans to ensure that the Benefit Plans do not encourage its
senior executive officers to take unnecessary and excessive risks that threaten
the value of the Company. To the extent that the Company determines that the
Benefit Plans must be revised as a result of such review, or determines that the
Benefit Plans must otherwise be revised to comply with Section 111(b) of the
EESA (as defined below) as implemented by any guidance or regulation thereunder
that has been issued and is in effect as of the closing date of the Company’s
issuance of preferred stock and warrants to acquire common stock to the Treasury
pursuant to the CPP (the “CPP Limitations”), you and the Company agree to
negotiate and effect such changes promptly and in good faith.

 

(6)           Definitions and Interpretation. This letter shall be interpreted
as follows:

 

·      “Senior executive officer” means the Company’s “senior executive
officers” as defined under Q&A 1 of the Interim Final Rule issued by the
Treasury at 31 CFR Part 30, effective on June 15, 2009 (the “Interim Final
Rule”).

 

·      “Golden parachute payment” shall have the meaning set forth under Q&A 1
of the Interim Final Rule.

 

·      “Gross-up” shall have the meaning set forth under Q&A 1 of the Interim
Final Rule.

 

·      The term “Company” includes any entities treated as a single employer
with the Company under Q&A 1 of the Interim Final Rule.

 

·      This letter is intended to, and shall be interpreted, administered and
construed to comply with Section 111 of the Emergency Economic Stabilization Act
of 2008 (the “EESA”), as amended by the American Recovery and Reinvestment Act
of 2009 and the regulations and guidance promulgated thereunder (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).

 

(7)           Miscellaneous. To the extent not subject to federal law, this
letter will be governed by and construed in accordance with the laws of the
State of South Carolina. This letter may be executed in two or more
counterparts, each of which will be deemed to be an original. A signature
transmitted by facsimile will be deemed an original signature.

 

(8)           In addition, upon such time as the Treasury no longer holds
securities or debt of the Company acquired under the CPP, this letter shall be
of no further force or effect, except to the extent required by the CPP
Limitations. If you cease to be a senior executive officer of the Company for
purposes of the CPP, you shall be released from the restrictions and obligations
set forth in this letter to the extent permissible under the CPP. If it is
determined that you are not a senior executive officer of the Company as of the
date hereof, this letter shall be of no force or effect.

 

--------------------------------------------------------------------------------


 

The Company appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

YADKIN VALLEY FINANCIAL CORPORATION

 

 

 

By:

 

 

Name:  [Executive]

 

 

Title:  [Executive’s Title]

 

 

 

 

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

 

By:

 

 

 

Name: [Executive]

Title:[Executive’s Title]

Date: July 24, 2009

 

--------------------------------------------------------------------------------

 

 